Title: Thomas Jefferson’s Notes on Renting Natural Bridge for Manufacture of Shot, [ca. November 1814] [document added in digital edition]
From: Jefferson, Thomas
To: 



          ca. Nov. 1814

          Natural bridge.
          principles for renting for shot manufacty
          
          a shot tower of 160.f. height costs 7000.D. the Natural bridge, & it’s adjacent banks being more than 200 f. high, will require a building of not more than 1000.D. to wit to hold the furnace, kettles or cisterns Etc
          this is a saving then of 6000.D. in each site, which gives the measure of the value of each site, and belongs fairly to the proprietor.
          The tenant therefore being spared 6000.D. of capital, or in other words borrowing from the proprietor his site worth 6000.D. should pay the interest of that sum as rent,  holding it however rent free until he shall by the suspension of rent be reimbursed the thousand D. expended in the building, which after that becomes the property of the owner of the site.


        